


110 HR 3633 IH: To provide for export controls of certain items relating

U.S. House of Representatives
2007-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3633
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2007
			Mr. Manzullo (for
			 himself, Mr. Crowley,
			 Ms. Ros-Lehtinen,
			 Mr. Blumenauer,
			 Mrs. Tauscher,
			 Mr. Akin, Ms. Watson, Mr.
			 Poe, Mr. Scott of Georgia,
			 Mr. Fortuño,
			 Mr. Flake,
			 Mr. Burton of Indiana,
			 Mr. Hare, Mr. Smith of Washington, and
			 Mr. McCaul of Texas) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To provide for export controls of certain items relating
		  to civil aircraft.
	
	
		1.Export controls on certain
			 goods and technologyNotwithstanding any other provision of law,
			 the following shall be subject to export controls only under the Export
			 Administration Act of 1979, as continued in effect pursuant to the
			 International Emergency Economic Powers Act, and shall not be subject to
			 controls under section 38 of the Arms Export Control Act (22 U.S.C.
			 2778):
			(1)Any product
			 defined in section 21.321 of title 14, Code of Federal Regulations (as in
			 effect on June 1, 2007), that is included in the type design of a type
			 certificate for a civil aircraft issued by the Federal Aviation Administration
			 under part 21 of such title 14.
			(2)Any part or
			 component of a product described in paragraph (1).
			(3)Any technology related to any item
			 described in paragraph (1) or (2).
			
